                    1   ALEXIS N. BURGESS (Cal. Bar No. 279328)
                        DRINKER BIDDLE & REATH LLP
                    2   1800 Century Park East, Suite 1500
                        Los Angeles, CA 90067-1517
                    3   Telephone:    (310) 203-4000
                        Facsimile:    (310) 229-1285
                    4   alexis.burgess@dbr.com
                    5   KATHERINE L. VILLANUEVA
                        (pro hac vice application to be filed)
                    6   DRINKER BIDDLE & REATH LLP
                        One Logan Square, Suite 2000
                    7   Philadelphia, PA 19103-6966
                        Telephone: (215) 988-2700
                    8   Facsimile: (215) 988-2757
                        Katherine.Villanueva@dbr.com
                    9
                        Attorneys for Defendant
                  10    MASSACHUSETTS MUTUAL LIFE
                        INSURANCE COMPANY
                  11

                  12
                                                        UNITED STATES DISTRICT COURT
                  13
                                                  NORTHERN DISTRICT OF CALIFORNIA
                  14

                  15
                        MARGARET MACEDA,                            Case No. 4:19-cv-1398-HSG
                  16
                                           Plaintiff,
                  17                                                ORDER GRANTING DEFENDANT’S
                                 v.                                 REQUEST TO PARTICIPATE IN INITIAL
                  18                                                CASE MANAGEMENT CONFERENCE BY
                        MASSACHUSETTS MUTUAL LIFE                   TELEPHONE
                  19    INSURANCE COMPANY, and DOES 1
                        through 10, inclusive,                      Date: June 11, 2019
                  20                                                Time: 2:00 p.m.
                                           Defendants.              Room: 2
                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                        Case No. 4:19-cv-1398                                        ORDER GRANTING DEFENDANT’S
D RINKER B IDDLE &                                                                REQUEST TO PARTICIPATE IN INITIAL
    R EATH LLP
 ATTORNEYS AT LAW
                                                                                 CASE MANAGEMENT CONFERENCE BY
    LOS ANGELES                                                                                       TELEPHONE)
                        119436872.1
                    1            The Court, having read and considered Defendant Massachusetts Mutual Life Insurance
                    2   Company’s (“Defendant”) June 5, 2019 Request to Participate in the Initial Case Management
                    3   Conference by Telephone (the “Request), and good cause appearing therefor, hereby ORDERS
                    4   that the Request is GRANTED, as follows:
                    5            Defendant’s counsel, Alexis N. Burgess, may appear and participate telephonically at the
                    6   Initial Case Management Conference scheduled at 2:00 p.m. on June 11, 2019. Counsel shall
                    7   contact CourtCall at (866) 582-6878 to make arrangements for the telephonic appearance.
                    8            IT IS SO ORDERED.
                    9

                  10      6/6/2019
                        _________________________                     __________________________________________
                        DATE                                          THE HONORABLE HAYWOOD S. GILLIAM, JR.
                  11                                                  UNITED STATES DISTRICT COURT JUDGE
                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                        4:19-cv-1398                                     2         ORDER GRANTING DEFENDANT’S
D RINKER B IDDLE &                                                                 REQUEST TO PARTICIPATE IN INITIAL
    R EATH LLP
 ATTORNEYS AT LAW
                                                                                   CASE MANAGEMENT CONFERENCE BY
    LOS ANGELES                                                                    TELEPHONE
                        119436872.1
